Upon petition to rehear
Cooper, J.,
said:
The statute under consideration in this case is very inartificially drawn, so much so as to leave ^n opening for the able and elaborate arguments which have been submitted against its constitutionality. It is our duty, however, to try to ascertain the intention of the Legislature, and effectuate that intention if possible. Every intendmént is in favor of the constitutionality of a statute. If a statute admits of two constructions, one of which would render it constitutional and the other unconstitutional, the former construction should be adopted. And a doubt in relation to its constitutionality must be resolved in favor of the State.
The argument against the validity of this statute rests entirely upon the assumption that the body of the act creates several felonies, while the title only expresses one, namely, to “engage in the keeping and *177conducting of halls or houses for conduct of games,” naming three notorious gambling games, and concluding with “etc.,” the abbreviation of a word whose comprehensiveness was dwelt upon by Lord Coke. Unquestionably, the offense meant by the Legislature was the keeping of a place for the conduct of gambling games, and the enumeration of some of these games in the title, when followed by a word plainly expressive of the fact that other games were also intended would sufficiently express the enumeration in the body of the act of all the games intended to life covered thereby. In this view, the body of the act down to the end of the enumeration of the games is in accord with the caption. For, “to keep a room, hall or house for the purpose of encouraging or promoting, aiding or assisting the playing” of games mentioned is only an amplified mode of expressing the subject of the title. Then follow the words, “or who shall keep or exhibit such gaming table, or operate the same either as owner or employe.” And it may be argued, and is argued that these words create the separate offenses of keeping or exhibiting a gaming table, and operating such'table either as owner or employe. But may they not also mean, and is not that the true meaning, when we read the clause as part of an entire paragraph, that the gaming table kept or operated is only “such gaming table” as is used in the conduct of the named games in the place kept for gaming, and that any person, either owner or employe, who keeps or conducts the particular place for the “conduct”- or carrying on of the specified gambling games, will be guilty of the *178•offense? The title is an act to punish “all parties” who may run the place. The owner is of course included, but so is the employe if the owner chooses to ■stand back and employ another. Read in this way, the subject is one, and expressed in the title.
Petition for rehearing dismissed.